Citation Nr: 1432918	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for residuals of a fractured left tibia.

3. Entitlement to service connection for a left metatarsal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In December 2010, the Board remanded the claims for additional development, and denied a claim for entitlement to service connection for a right shoulder disability.

The issue of service connection for a left metatarsal disability is addressed in the REMAND portion of the decision below and is REMAND to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have current pathology of the left knee.

2. The Veteran does not have current pathology of the left tibia.



CONCLUSION OF LAW

1. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for residuals of a fractured left tibia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2007 letter, so prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in October 2007 and October 2008.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the July 2010 Board hearing, the Veteran had an opportunity to provide testimony in support of her claims, facilitated by questioning from the undersigned and her representative.  There is no indication that outstanding records or other evidence exists that might support the claim.  In December 2010, the Board remanded the claims to obtain additional treatment records and to readjudicate the claims in light of the additional records.  Thus, given the development undertaken by VA, including obtaining VA examinations addressing the issue of whether the Veteran has current left knee and left tibia disabilities, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under section  3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Certain conditions, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption; however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the evidence does not show any arthritis diagnosis in service or in the year following discharge, thus the presumptive service connection is not applicable.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran contends she has left knee and left tibia disabilities related to her service.  See 38 C.F.R. § 3.310.  A review of her STRs confirm she had a left knee sprain during basic training in September 2006 and a left tibial stress fracture in fall 2006.

A review of her post service VA treatment records reflect occasional complaints of left knee and tibia pain; however, no disabilities were diagnosed.  At an October 2007 VA examination, the examiner noted that the Veteran's extremities, including especially her left leg, were normal.  During an October 2008 VA examination, the Veteran reported intermittent knee symptoms and using over-the-counter pain medication as needed.  The physical examination was normal, including range of motion tests.  X-ray findings showed no evidence of fracture, dislocation, or soft tissue abnormality, and the impression was no acute abnormalities of the left knee.  The Veteran also reported intermittent symptoms with remissions due to her in-service left tibial stress fracture, as well as the use of over-the-counter pain medication as needed.  Physical examination and X-ray findings of the left tibia were also normal, with no residuals from her in-service stress fracture.

Although there is no question the Veteran had left knee and left tibia injuries during service, her reported symptoms are not sufficient to establish current disabilities of either.  Pain and other symptoms do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The Board accords more weight to the objective findings in the VA examination reports and X-ray findings, which were made by medical professionals, than to the Veteran's statements in this regard, as the Veteran does not have a medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In the absence of a current left knee disability and a current left tibia disability during the pendency of these claims, service connection may not be established.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability and residuals of a fractured left tibia is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for residuals of a fractured left tibia is also denied.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had VA examinations for her left metatarsal disability in October 2007 and October 2008.  However, with regard to the October 2008 examiner's opinion that the Veteran's current left metatarsal disability is unrelated to her injury in service, the Board notes that the examiner did not appear to take into consideration the Veteran's lay statements regarding her November 2006 injury and symptoms since then.  Therefore, a new VA examination should be provided.

Further, the most recent treatment records are from September 2009, so all current treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Ann Arbor VA Medical Center dated since September 2009, and from the Saginaw VA Medical Center dated since July 2008.

2.  Thereafter, the Veteran should be afforded a VA examination of her left metatarsal.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the examiner's report.

After reviewing the file and examining the Veteran, the examiner should identify all current disorders of the left metatarsal.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should specifically comment on the Veteran's reported November 2006 injury and symptoms since then.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


